Name: Commission Directive 2010/79/EU of 19Ã November 2010 on the adaptation to technical progress of Annex III to Directive 2004/42/EC of the European Parliament and of the Council on the limitation of emissions of volatile organic compounds
 Type: Directive
 Subject Matter: chemistry;  environmental policy;  deterioration of the environment
 Date Published: 2010-11-20

 20.11.2010 EN Official Journal of the European Union L 304/18 COMMISSION DIRECTIVE 2010/79/EU of 19 November 2010 on the adaptation to technical progress of Annex III to Directive 2004/42/EC of the European Parliament and of the Council on the limitation of emissions of volatile organic compounds THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2004/42/EC of the European Parliament and of the Council of 21 April 2004 on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain paints and varnishes and vehicle refinishing products and amending Directive 1999/13/EC (1), and in particular Article 11 thereof, Whereas: (1) The analytical methods set out in Annex III to Directive 2004/42/EC should be used to determine, for the products contained in Annex I to the Directive, compliance with the limits for the maximum permitted content of volatile organic compounds (hereinafter, VOC) set out in Annex II to the Directive. Those methods should be adapted to technical progress. (2) The ISO method 11890-2 was revised by the International Standards Organization in 2006 and the new version should be integrated into Annex III to Directive 2004/42/EC. (3) ISO method 11890-2 states that where reactive diluents are not part of the formulation of the product and where the VOC content is equal to or greater than 15 % by mass, the simpler and less expensive ISO method 11890-1 is an acceptable alternative. That method should, therefore, be permitted by Directive 2004/42/EC so as to reduce the testing costs for the Member States and economic operators affected by that Directive. (4) Directive 2004/42/EC should be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Committee referred to in Article 12(3) of Directive 2004/42/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex III to Directive 2004/42/EC is replaced by the Annex to this Directive. Article 2 Transposition 1. Member States shall adopt and publish, by 10 June 2012 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 19 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 143, 30.4.2004, p. 87. ANNEX ANNEX III METHODS REFERRED TO IN ARTICLE 3(1) Permitted method for products with VOC content below 15 % by mass where reactive diluents are not present: Parameter Unit Test Method Date of publication VOC content g/l ISO 11890-2 2006 Permitted methods for products with VOC content equal to or greater than 15 % by mass where reactive diluents are not present: Parameter Unit Test Method Date of publication VOC content g/l ISO 11890-1 2007 VOC content g/l ISO 11890-2 2006 Permitted method for products with VOC content where reactive diluents are present: Parameter Unit Test Method Date of publication VOC content g/l ASTMD 2369 2003